NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OMAR CRUZ-VILLASENOR,                           No.    18-71989

                Petitioner,                     Agency No. A213-043-938

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Omar Cruz-Villasenor, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny the petition for review.

         Substantial evidence supports the agency’s determination that Cruz-

Villasenor failed to establish a well-founded fear of future persecution in Mexico.

See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner failed to

present “compelling, objective evidence demonstrating a well-founded fear of

persecution”); see also Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th Cir.

2011) (in the absence of past persecution, the burden is on the applicant to show

that relocation would be unreasonable). Thus, Cruz-Villasenor’s asylum claim

fails.

         In this case, because Cruz-Villasenor failed to establish eligibility for

asylum, he failed to establish eligibility for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Substantial evidence also supports the agency’s denial of CAT relief because

Cruz-Villasenor failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

         PETITION FOR REVIEW DENIED.




                                             2                                       18-71989